Citation Nr: 0919804	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-06 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
hypothyroidism, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to March 
1962.  

This matter is before the Board of Veterans' Appeals on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Veteran testified before the undersigned Veterans Law 
Judge during a video conference hearing in April 2009; a 
transcript is of record and has been reviewed.  


FINDINGS OF FACT

1.  The Veteran's hypothyroidism is manifest by the need for 
continuous medication, fatigability, sensitivity to cold, 
mental sluggishness and constipation.

2.  The Veteran's hypothyroidism is not manifest by muscular 
weakness, mental disturbance and weight gain.   


CONCLUSION OF LAW

The criteria for a 30 percent rating for hypothyroidism have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

For an increased-compensation claim, the VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

In a June 2008 correspondence, the RO informed the Veteran 
that when service connection is granted, a disability rating 
is assigned.  The RO also explained how the disability rating 
is determined.  In this regard, the RO stated that VA 
considered the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on employment and daily life.  The RO provided 
examples of evidence that the Veteran should submit that 
might affect how VA determined a disability rating.  The RO 
also included the VA ratings schedular criteria applicable to 
the Veteran's service-connected hypothyroidism.  38 C.F.R. 
§ 4.119, DC 7903.  

Although this notice was not provided until after the initial 
adjudication of the claim, the RO subsequently readjudicated 
the claim and issued a supplemental statement of the case in 
September 2008.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The Board notes that the June 2008 letter did not notify the 
Veteran of how the RO determines the effective date of a 
disability award.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  In an 
April 2007 supplemental statement of the case, the RO 
included information as to the determination of an effective 
date of a disability award.  A reasonable person could be 
expected to read an RO adjudication in its entirety and 
understand the information included therein.  Therefore, a 
reasonable person would have knowledge of the pertinent 
effective date provisions.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's VA medical center 
(VAMC) treatment records, private treatment records and 
provided VA thyroid examinations in January 2004 and March 
2007.  The Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Individual disabilities 
are assigned separate diagnostic codes.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.
 
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).

Hypothyroidism is addressed under Diagnostic Code (DC) 7903 
of 38 C.F.R. § 4.119.  This section provides for 10, 30, 60, 
and 100 percent evaluations.  As the Veteran has been rated 
as 10 percent disabled for his disorder, the Board will only 
address those applicable provisions that provide for a higher 
evaluation.  A 30 percent rating is warranted where the 
evidence shows fatigability, constipation and mental 
sluggishness.  A 60 percent rating is warranted where the 
evidence shows muscular weakness, mental disturbance, and 
weight gain.  A 100 percent rating is warranted where the 
evidence shows muscular weakness, cold intolerance, mental 
disturbance (dementia, slowing of thought, depression), 
sleepiness, cardio vascular involvement, and bradycardia 
(less than 60 beats per minute).  See 38 C.F.R. § 4.119, DC 
7903.  

Analysis

VA service connected the Veteran for hypothyroidism, 
residuals of a thyroidectomy, in June 1971.  A 10 percent 
rating was assigned, effective the date of his claim.  In 
August 2003, the Veteran claimed entitlement to an increased 
rating for his service-connected hypothyroidism.  In the 
March 2004 rating decision on appeal, the RO denied the 
Veteran's claim.  

The Board has reviewed the evidence of record addressing the 
Veteran's thyroid disorder.  This evidence consists of 
statements by the Veteran, VAMC records, VA examination 
reports and statements by private doctors.  Based on this 
evidence, the Board finds that a 30 percent disability 
evaluation is warranted.  The Veteran has consistently 
maintained that his hypothyroidism, manifested by symptoms of 
fatigue, poor concentration and constipation, has worsened 
since the 10 percent rating was assigned.  See 38 C.F.R. 
§ 4.119, DC 7903.  Specifically, during his April 2009 Board 
hearing, the Veteran stated that he cannot handle cold 
weather and experiences muscle aches, cramps in his arms and 
legs, poor circulation, poor concentration and constipation. 
The Board finds this lay evidence to be competent.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  

VAMC records dated since the Veteran's claim for an increase 
repeatedly note complaints of fatigue and low energy.  During 
his January 2004 VA examination, the Veteran stated that he 
is sensitive to cold and occasionally has constipation and 
increased flatulence.  He stated that he tires after walking 
half a mile.       

During the March 2007 VA examination, the Veteran complained 
of fatigability, stating that he can only work for one hour 
around the house before he becomes fatigued and goes to 
sleep.  He also complained that he had experienced diarrhea 
for the past one and a half months.  Other symptoms noted by 
the VA examiner included heat and cold intolerance and weight 
fluctuations of five to eight pounds.  The VA examiner noted 
that the Veteran has experienced difficulty finding the 
correct dose of his thyroid medication, which has caused 
hypothyroidism and hyperthyroidism.  At the time of 
examination, the Veteran was taking 0.225 milligrams of 
Levothyroxine daily.     

The March 2007 VA examiner noted normal cognition upon mental 
assessment.  This weighs against the Veteran's claim.  
However, the Veteran has consistently complained of 
concentration difficulties.  Further, the evidence shows that 
the Veteran also experiences the rating requirements of 
fatigue and constipation.  The evidence preponderates in 
favor of a 30 percent disability rating.    

The Veteran is not entitled to the higher rating of 60 
percent because he has not complained of muscular weakness, 
mental disturbance and weight gain.  The Veteran complained 
of concentration difficulties but not of other mental 
disturbance.  Also, while the Veteran stated that his weight 
fluctuates, no significant weight gain was noted in the 
record.  In fact, the March 2007 VA examination shows that 
the Veteran had recently lost 7 pounds in 13 weeks.  The 
March 2007 VA examiner noted a very subtle physiologic type 
tremor in the right hand with stress only; no muscular 
weakness was noted.  See 38 C.F.R. § 4.119, DC 7903.    

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected hypothyroidism caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   





ORDER

Entitlement to an evaluation of 30 percent for service-
connected hypothyroidism is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


